              Case 1:20-cv-02871-JMF Document 5 Filed 10/06/20 Page 1 of 2




                                       PARKER AND CARMODY, LLP
                                                ATTORNEYS AT LAW
                                                 850 THIRD AVENUE
                                                     14TH FLOOR
                                                NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                         TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                          FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                      DanielParker @ aol.com



                                                             October 5, 2020
By ECF
Hon. Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                                     Re: United States v. Nkanga Nkanga
                                           18 Cr 713 (JMF)
                                            20-CV-2871 (JMF)
Dear Judge Furman:

       We write with the consent of the Government requesting that the Court adjourn the
conference scheduled for October 21, 2020 for at least 60-90 days.

        The reason for the request is that Dr. Nkanga remains extremely vulnerable to COVID-
19, he continues to be followed by his doctor for neurological issues, and his health would be in
great jeopardy if he is ordered to report to FCI Ft. Dix, where he has been designated.

       It is not clear precisely how many inmates at Ft. Dix are currently diagnosed as positive
for COVID-19 because the BOP has provided conflicting information. It appears, however, that
last week, there was an uptick in the number of diagnosed inmates. Regardless, of the exact
number of inmates who are currently positive, the risk to Dr. Nkanga remain substantial.

        On September 30, 2020, the BOP website reported that there were 3 inmates who were
currently positive. 1




1
    https://www.bop.gov/coronavirus/ (visited 9/30/20)

        Today, the BOP website continues to report that there are only 3 inmates who are
positive,1 despite contrary information reported to the Government last week.

                                                         1
              Case 1:20-cv-02871-JMF Document 5 Filed 10/06/20 Page 2 of 2




        Today, the BOP website continues to report that there are only 3 inmates who are
positive, 2 despite contrary information reported by the BOP to the Government last week and
reported by the Government to another judge in this District.

        In United States v. Lizardi, 11 Cr 1032 (Dkt. No. 2520) at page 4, the Government wrote
the Hon. Paul A. Engelmayer and said that as of September 30, 2020, there are now seven cases
at Ft. Dix. It said:

           As of September 30, 2020, Fort Dix FCI has reported just seven current cases of COVID-
           19 out of a population of 2,528. Moreover, a BOP official has informed the Government
           that all seven cases involve inmates transferred from other institutions who have had no
           contact with the general population and will remain quarantined until they are recovered.

See United States v. Lizardi, 11 Cr 1032 (Dkt. No. 2520) at page 4.

        Once again, regardless of the precise number of inmates at the facility who are currently
positive for COVID-19, the risks to this Defendant remain of grave and of immediate concern.

      In addition, there are also unconfirmed reports that there has been a recent outbreak of
Legionnaire’s Disease at Ft. Dix.

        Accordingly, if the foregoing meets with Your Honor’s approval, then we respectfully
request that you “So Order” this application.

           Thank you for your consideration in this matter.

           Our continuing best wishes to you and your staff.

                                                               Respectfully submitted,

                                                                      /s/
                                                               Daniel S. Parker
                                                               Joshua Horowitz
                                                               Benjamin Silverman

Cc: all parties by email
                                             Application GRANTED. The conference is ADJOUNRED to January
                                             21, 2020, at 2:30 p.m. The Clerk of Court is directed to terminate Doc.
                                             #133 and docket this endorsement in both the criminal and civil (20-
                                             CV-2871) case. SO ORDERED.




                                                                     October 6, 2020
2
    https://www.bop.gov/coronavirus/ (last visited 10/06/20)


                                                           2
